Citation Nr: 1551006	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for sleep apnea, to include as a result of the service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1994, to include a tour in Southwest Asia during the Persian Gulf War. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2007.  The RO issued a Statement of the Case (SOC) in October 2007.  In November 2007, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his Substantive Appeal (on VA Form 9), the Veteran requested a Central Office hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent September 2009 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2015).

In March 2010, September 2011, February 2014, and September 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The issues were then returned to the Board in March 2015.  In March 2015, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the March 2015 Board denial and remanded the claim to the Board for compliance with the directives specified by the Joint Motion.  The issue has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In accordance with the October 2015 JMR, the Board finds that a VA addendum opinion is necessary before the claim can be decided on the merits.  The Board notes that the Veteran was previously provided VA examinations in November 2006, March 2010, and March 2012.  VA medical opinions addressing the etiology of the Veteran's current sleep apnea under direct and secondary service connection theories were provided in March 2010, March 2012, April 2014, and October 2014.  Medical opinions regarding the etiology of the sleep apnea were provided by the Veteran's VA and private treatment providers in March 2011 and July 2013.  As pointed out by the October 2015 JMR, with the exception of the March 2011 private medical opinion, none of the VA medical opinions address all of the lay statements of record from the Veteran, his spouse, his fellow servicemen, his co-workers, and his friends.  The October 2014 VA medical opinion only addressed the Veteran's and his spouse's lay statements in providing the rationale for the negative nexus opinion.  The March 2012 VA medical opinion only addressed the lay statements from the Veteran, his spouse, and one fellow solider.  The March 2011 private medical opinion is not sufficient to grant the claim because it does not specify the specific medical records reviewed and does not provide rationale for the opinion provided.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that a VA medical opinion addressing the etiology of the current sleep apnea and considering all of the lay statements of record is needed before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the October 2014 VA examiner for an addendum medical opinion regarding the etiology of the currently diagnosed sleep apnea.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the sleep apnea.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner is requested to provide medical opinions addressing the following:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed sleep apnea was incurred in or caused by his active military service?

b) Is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hypertension caused his current sleep apnea?

c) Is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hypertension aggravated (permanently worsened the underlying disorder beyond its normal progression) his current sleep apnea?

In forming the opinions, the examiner is asked to specifically ADDRESS the following evidence:

* The Veteran's numerous contentions that his current sleep apnea is due to in-service prolonged and continuous use of oxygen breathing apparatus and gas masks while engaged in hazardous sea duty under conditions simulating war, and to include as due to in-service irregular and disrupted sleep due to his duties and living conditions aboard a ship during his active military service.
* A November 2006 statement from the Veteran's spouse describing that the Veteran snored during his active military service, had breathing gaps while sleeping, and that both became worse over the years.

* A March 2010 statement from fellow serviceman, E.V., who reported that he had served with the Veteran and on numerous occasions had been a guest in his home.  He witnessed the increasing intensity/irregularity of the Veteran's snoring and had repeatedly suggested that the Veteran undergo a sleep study.  

* A March 2010 statement from fellow serviceman, F.V., who stated that he had served with the Veteran and on numerous occasions had been a guest in his home.  He witnessed the increasing intensity/irregularity of the Veteran's snoring and had repeatedly suggested that the Veteran undergo a sleep study.  

* A March 2010 statement from the Veteran's co-worker, H.M.B., who reported that he had known the Veteran since 2005 and, in essence, believed that the Veteran's sleep apnea started during active service.

* A March 2010 statement from the Veteran's co-worker, H.G., who stated that he had known the Veteran since 2005 and, in essence, believed that the Veteran's sleep apnea started during active service. 

* In a statement dated in May 2011, F.F.F. recalled having served with the Veteran from 1982 to 1984 and that he had often been a guest in his home.  It was noted that the Veteran had snored loudly during those nights and that his snoring was giving his family some problems.

* The March 2011 private medical opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

